JUSTICE JIGANTI, dissenting: In City of Springfield v. Allphin (1980), 82 Ill. 2d 571, 413 N.E.2d 394, the Illinois Supreme Court set forth the criteria necessary to impose liability upon the State for interest. The court said a statute must contain “affirmative statutory language” imposing liability. Further, statutes that in general terms impose interest “but do not specifically refer to the State are not sufficient authority to hold the State liable.” City of Springfield v. Allphin (1980), 82 Ill. 2d 571, 578, 413 N.E.2d 394, 397. The statute (proposed) to impose interest does not specifically refer to the State. The only arguable allusion to the State is the reference to “other governmental entity.” That term follows a listing of a “school district” and “a community college district.” The State is not akin to school districts or units of local government. Innis v. Elmhurst Dodge, Inc. (1985), 107 Ill. 2d 151, 481 N.E.2d 709. Because the statute does not specifically refer to the State and does not have affirmative statutory language imposing liability, I would reverse the judgment.